                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

JULIA LARA,

       Plaintiff,

v.                                                                    Civ. No. 18-407 MV/GJF

CITY OF ROSWELL, et al.,

       Defendants.

                             ORDER SETTING PRETRIAL
                         DEADLINES AND BRIEFING SCHEDULE

       The Court held a Rule 16 initial scheduling conference on October 17, 2018. The Joint

Status Report is adopted as an order of the Court, except as provided below.

       The deadline for Plaintiff to amend pleadings and/or join additional parties is November

15, 2018. The deadline for Defendant to amend pleadings and/or join additional parties is

December 14, 2018.

       Each side shall be limited to serving twenty-five (25) interrogatories, twenty-five (25)

requests for admission, and twenty-five (25) requests for production on the other side. Responses

shall be served within thirty (30) days. Depositions shall be limited to ten (10) per side.

Depositions are limited to 7 hours unless extended by agreement among all counsel.

       All expert witnesses must be disclosed by the parties, even if the expert is not required to

submit an expert report. See Musser v. Gentiva Health Servs., 356 F.3d 751, 756-57 (7th Cir.

2004); FED. R. CIV. P. 26(a)(2)(B) & (C); D.N.M.LR-Civ. 26.3(b). Plaintiff shall identify to

Defendant in writing any expert witness to be used by Plaintiff at trial and provide expert reports

or other disclosures pursuant to Federal Rule of Civil Procedure 26(a)(2)(B) & (C) no later than

February 22, 2019. Defendant shall identify in writing any expert witness to be used at trial and



                                                1
provide expert reports or other disclosures pursuant to Federal Rule of Civil Procedure 26(a)(2)(B)

& (C) no later than March 22, 2019.

         The termination date for discovery is April 15, 2019, and discovery shall not be reopened,

except by an order of the Court upon a showing of good cause. This deadline shall be construed

to require that discovery be completed on or before the above date. Service of interrogatories or

requests for production shall be considered timely only if the responses are due prior to the

deadline. A notice to take deposition shall be considered timely only if the deposition takes place

prior to the deadline. The pendency of dispositive motions shall not stay discovery.

         Motions relating to discovery (including, but not limited to, motions to compel and motions

for protective order) shall be filed with the Court and served on opposing parties by April 29,

2019. Local Rule of Civil Procedure 7 provides motion practice requirements and timing of

responses and replies. This deadline shall not be construed to extend the twenty-day time limit in

Local Rule of Civil Procedure 26.6. 1

         Pretrial motions, other than discovery motions, shall be filed with the Court and served on

opposing parties by May 14, 2019. Local Rule of Civil Procedure 7 shall also control their form

and timing. Any pretrial motions, other than discovery motions, filed after the above dates may

be considered untimely in the discretion of the Court.

         If documents are attached as exhibits to motions, affidavits, or briefs, those parts of the

exhibits that counsel want to bring to the attention of the Court must be highlighted in accordance

with Local Rule of Civil Procedure 10.6.




1
  Of course, Federal Rules of Civil Procedure 26(c)(1) and 37(a)(1) require parties to “in good faith confer[] or attempt
to confer” prior to filing such motions. The mere imminence of the twenty-day time limit does not excuse this
obligation, so parties must initiate the attempts to confer promptly to ensure they have sufficient time to adequately
discuss the dispute. Nonetheless, if the parties are actively conferring on the matter, the Court will liberally grant
motions to extend the Local Rule 26.6 deadline.

                                                           2
       Motion practice must be conducted in accordance with the local rules. In particular, the

Court would highlight Local Rule of Civil Procedure 7.4, which provides that response and reply

deadlines “may be extended by agreement of all parties. For each agreed extension, the party

requesting the extension must file a notice identifying the new deadline and the document

(response or reply) to be filed. If an extension of time is opposed, the party seeking the extension

must file a separate motion within the applicable fourteen (14) day period.” D.N.M.LR-Civ.

7.4(a). Of course, any extension of briefing time must not interfere with the case management

deadlines established herein. Id.

       Counsel are directed to submit a consolidated final pretrial order as follows: Plaintiff to

Defendant on or before July 2, 2019; Defendant to Court on or before July 16, 2019. Counsel are

directed that the pretrial order will provide that no witnesses except rebuttal witnesses, whose

testimony cannot be anticipated, will be permitted to testify unless the name of the witness is

furnished to the Court and opposing counsel no later than thirty (30) days prior to the time set for

trial. Any exceptions thereto must be upon order of the Court for good cause shown.

       IT IS SO ORDERED.



                                              ____________ _____________________________
                                              THE HONORABLE GREGORY J. FOURATT
                                              UNITED STATES MAGISTRATE JUDGE




                                                 3
